PER CURIAM.
This is an appeal from an order dismissing a petition for a writ of habeas corpus which complained of the detention of the appellants by virtue of process issued out of a Louisiana state court. The record does n’ot show that there was a certificate of probable cause for the allowance of such appeal, as required by statute. U. S. C. tit. 28, § 466 (28 USCA § 466; Comp. St. § 1293). Under that statute the appeal was not allowable in the absence of such certificate. It follows that the appeal should ■be dismissed. We will add that, if that order had been subject to be reviewed by this court, it seems that it would be subject to be affirmed on the authority of the decision in the case of Dunn v. Lyons, Sheriff (C. C. A.) 23 F.(2d) 14; Id., 48 S. Ct. 305, 72 L. Ed.- (Oct., 1927, term).
The appeal is dismissed.